ACCEPTED
                                                                        03-14-00563-CR
                                                                               4176262
                                                              THIRD COURT OF APPEALS
                                                                         AUSTIN, TEXAS
                                                                   2/17/2015 1:28:43 PM
                                                                      JEFFREY D. KYLE
                                                                                 CLERK
                     NO. 03-14-00563-CR

                   IN THE COURT OF APPEALS       FILED IN
                                          3rd COURT OF APPEALS
                                              AUSTIN, TEXAS
           THIRD DISTRICT OF TEXAS AT AUSTIN
                                          2/17/2015 1:28:43 PM
                                            JEFFREY D. KYLE
    ********************************************* Clerk


                      CAUSE NO. 69,201

               264th JUDICIAL DISTRICT COURT OF

                     BELL COUNTY, TEXAS

    *********************************************

    TARSHA YVONNE WILEY                      APPELLANT


                              VS.

    THE STATE OF TEXAS                           APPELLEE

    *********************************************

         APPELLANT’S SECOND MOTION FOR EXTENSION

                    OF TIME TO FILE BRIEF


    COMES NOW Appellant, TARSHA YVONNE WILEY, by and

through her attorney of record, James H. Kreimeyer, and

respectfully moves the Court to extend the time for

filing   the   Appellant’s   Brief   in   this    cause,    and   in

support hereof would show the Court as follows:
                                   I.

       On the 17th day of July, 2014, Defendant was found

guilty by the court of the felony offense of Aggravated

Assault     with    a     Deadly   Weapon,       and     Defendant    was

sentenced      by   the    trial    court    to        five   (5)    years

confinement in the Texas Department of Correction -

Institutional Division.



                                   II.

       A proper Notice of Appeal was filed on August 6,

2014 in conformity with Rule 26.2(a)(1) of the Texas

Rules     of   Appellate       Procedure.         Appellant’s        prior

counsel filed an Motion to Withdraw as counsel with the

district court and Appellant’s counsel was appointed

August 18, 2014.        The Court Reporter’s record was filed

with    this   court      on   December     1,    2014,       Appellant’s

counsel filed an Extension of Time to File Appellant’s

Brief on December 31, 2014, and Appellant’s brief is

due February 17, 2015.
                                III.

    Appellant’s attorney would respectfully request an

extension of time to file Appellant’s brief for the

following    reasons:      Appellant’s       counsel   submitted   a

brief reference cause no. 03-14-00462-CR, February 11th,

after the second extension had been granted and brief

is due February 27, 2015.           Appellant’s counsel had been

restricted    from      work   activities      for     three   weeks

allowing    for   recovery     of   a    collapsed   lung   suffered

January 16, 2015.        Appellant’s counsel would therefore

request an extension of time to file brief until March

19, 2015.

    This Motion for Extension of Time is not filed for

the purpose of delay, but so that the ends of justice

may be served.



    WHEREFORE, PREMISES CONSIDERED, Appellant requests

the Court to grant a thirty (30) day extension of time

to file the brief herein until March 19, 2015.

                                        Respectfully submitted,
                              /s/ James H. Kreimeyer
                              JAMES H. KREIMEYER
                              ATTORNEY FOR APPELLANT
                              P.O. BOX 727
                              BELTON, TEXAS 76513
                              (254) 939-9393
                              (254) 939-2870 FAX
                              T.S.B. #11722000
                              jkreime@vvm.com



                 CERTIFICATE OF SERVICE

    This is to certify that a true and correct copy of

the foregoing Appellant’s Motion for Extension of Time

to File Brief was delivered to Henry Garza, District

Attorney, Bell County Courthouse, Belton, Texas 76513,

on the 17th day of February 2015.


                              /s/ James H. Kreimeyer
                              JAMES H. KREIMEYER
                              ATTORNEY FOR APPELLANT